Citation Nr: 0001141	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of an old compression fracture of the spine at 
T12, currently rated as 10 percent disabling.

2.  Evaluation of a medial meniscal tear with entrapment and 
chronic anterior cruciate rupture of the right knee, 
currently rated as noncompensably disabling.

3.  Entitlement to service connection for spina bifida 
occulta.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to July 
1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96.


FINDINGS OF FACT

1.  A demonstrable vertebral body deformity is present at 
T12.

2.  Residuals of an old compression fracture at T12 is 
manifested by no more than characteristic pain on motion.

3.  The appellant underwent a right partial medial 
meniscectomy during service.

4.  Postoperative residuals of a right partial medial 
meniscectomy include pain.

5.  Spina bifida occulta of the lumbar and thoracic spine is 
a congenital defect.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no more, for 
demonstrable deformity of a vertebral body at T12, in 
addition to the 10 percent rating of residuals of an old 
compression fracture at T12, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285, 5295 (1999).

2.  The criteria for a 10 percent rating, and no more, for 
residuals of a right partial medial meniscectomy have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5259 (1999).

3.  Spina bifida occulta of the lumbar and thoracic spine is 
not a disease or injury within the meaning of applicable law 
or regulations providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Service connection was granted in August 1995 for medial 
meniscal tear with entrapment and chronic anterior cruciate 
rupture of the right knee (noncompensably disabling), and an 
old compression fracture of the spine at T12 (10 percent 
disabling).  The appellant has perfected an appeal as to his 
disagreement with the assigned ratings.  He contends that the 
medical evidence supports a 30 percent rating for his back 
and a 20 percent rating for his right knee.  

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  In reaching 
the determinations below, the Board has considered whether 
staged ratings should be assigned.  We conclude that there 
has been no evidence, statements or testimony submitted that 
demonstrates that the conditions addressed have significantly 
changed, and therefore uniform ratings are appropriate in 
this case.  Fenderson v. Brown, 12 Vet. App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  The Board notes that the rating 
decision on appeal was issued in August 1995 and based on a 
claim filed immediately after the appellant's release from 
active duty.  However, as neither the appellant nor his 
accredited representative has identified any outstanding 
treatment evidence through the time when the Written Brief 
Presentation dated in November 1999 was filed, the Board 
finds that the RO has fulfilled its duty to assist.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating these disabilities.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

In September 1986, the appellant complained of swelling in 
his right knee after jumping rope.  On examination there was 
swelling, effusion and increased warmth in the right knee.  
Range of motion was full.  There was no crepitus.  The knee 
was tender over the medial joint line.  The joint was stable.  
The diagnosis was probable medial collateral ligament strain 
and slight meniscal injury.  In October 1986 the knee was 
better and the medial collateral ligament strain was said to 
be well-healed.  He began rehabilitation of the right knee 
and returned in November 1986 complaining of pain and 
swelling.  On examination there was slight swelling medially 
with effusion and tenderness over the medial joint line.  The 
medial collateral ligament was nontender.  Range of motion 
was full.  The injury was said to be healing.  In December 
1986 he was evaluated for a right medial meniscal injury and 
admitted for surgery.  He underwent a right partial medial 
meniscectomy for a medial meniscal tear and chronic anterior 
cruciate rupture in the right knee.

In April 1988 he complained that the right knee felt swollen 
after he had pain while playing basketball.  Range of motion 
was reduced, from 70-170 degrees.  Lateral and medial 
stability was intact with negative Lachmann's and McMurray's 
signs.  Moderate effusion was present.  Traumatic effusion 
was diagnosed.

A service examination in June 1988 noted minimal crepitus and 
good range of motion without pain in the right knee, however 
right knee pain was noted in another part of the report.  A 
healed scar on the right knee was also noted.

In November 1988 the appellant fell about 30-feet and landed 
on his feet.  X-ray evaluation revealed what appeared to be a 
compression fracture of one vertebral body which was counted 
to be T12 on the lateral study.  In December 1988 he 
complained of low back pain.  On examination he tolerated 
motion, and there was no evidence of obvious deformity or 
neurologic deficit.  Mechanical back pain was diagnosed.  X-
rays revealed spina bifida occulta with an almost entire 
involvement of the lumbar spine and possibly the last two 
levels of the thoracic spine.  There was also some suggestion 
of an increase of the interpediculate distance of the lumbar 
spine.  In January 1989 he had continued back pain with a 
positive straight leg raising test and normal deep tendon 
reflexes.  Neurologic evaluation in January 1989 revealed no 
evidence of neurological impairment.  A computed tomography 
scan conducted in March 1989 revealed spina bifida occulta at 
multiple levels without evidence of meningomyelocele, and 
wedging of the T12 vertebral body which was consistent with 
an old fracture.  On evaluation in April 1989, there was full 
range of motion and no detectable neurological involvement.  
There was no motor weakness or atrophy.  X-rays revealed 
about a 15 percent wedging at T12 that was stable.  The spina 
bifida occulta had never produced pain or any neurological 
symptoms.  He was diagnosed with an old compression fracture 
at T12.  

The appellant complained of low back pain through August 
1989.  In September 1989 he was said to be essentially fully 
recovered.  In January 1990 he was generally doing well with 
brief, mild episodes of thoracic-lumbar pain.  X-rays 
revealed slight wedging at T12 and were otherwise normal.  He 
was tried at full duty.  In July 1990 the appellant 
complained of mild point tenderness at T12-L1.  There was 
full range of motion and heel-toe walking was normal.

In September 1991 the appellant complained of back pain that 
radiated into his leg.  The pain began after lifting weights.  
On examination the back was symmetrical and without edema.  
He had limited active range of motion secondary to pain.  He 
was neurologically intact, and had tenderness of the T12 
area.  Chronic low back pain was diagnosed.  X-rays in 
February 1992 revealed spina bifida occulta deformities 
throughout the lumbar spine with the exception of L4.  There 
was Grade I reverse spondylolisthesis of L4 in relation to 
L5.  On April 17, 1992 the appellant reported lumbosacral 
pain that occasionally radiated to the region of both 
sacroiliac joints.  He had no leg pain or bowel/bladder 
symptoms.  On examination there was no deformity.  There was 
mild tenderness over the lumbosacral spine.  The sacroiliac 
joints were nontender.  He was able to flex and touch the 
floor.  He had full extension.  Sitting root test was 
negative.  Lower extremity motor testing was 5/5 throughout.  
Knee jerk and ankle jerk reflexes were 2+ bilaterally.  X-
rays of his spine showed multiple congenital abnormalities 
including an apparent spina bifida at multiple levels.  There 
was a mild retrolisthesis of L4 and L5 with no obvious pars 
defect.  Disc spaces were well maintained and the sacroiliac 
joints appeared normal.  A bone scan in April 1992 revealed 
increased uptake in the region of the 1st or 2nd sacral 
vertebra.  This might have represented trauma (fracture); 
other etiologies were not excluded.  The remaining skeletal 
structures were unremarkable.  He was diagnosed with chronic 
low back pain with no evidence of spondylolisthesis or 
retrolisthesis.

In August 1993 the appellant complained of right knee 
soreness.  On examination there was no anterior knee pain, 
negative drawer sign, negative McMurray's sign and no 
effusion.  There was tenderness over the medial collateral 
ligament and no joint line tenderness.  A medial collateral 
ligament strain was diagnosed.

In July 1994 he complained of low back pain.  X-rays revealed 
spina bifida occulta of the lumbar vertebrae excluding L3.  
Pedicles were normal.  Alignment of the vertebrae was normal 
and there was no spondylolysis or spondylolisthesis.  
Retrolisthesis at L4 and L5 was no longer seen.  He continued 
to complain of back and neck pain in October and November 
1994.

In May 1995 he complained of tenderness in the right knee for 
three weeks.  There was full range of motion.  A medial 
collateral ligament sprain was diagnosed.  In June 1995 he 
complained of right knee and back pain.  On examination 
straight leg raising was negative and deep tendon reflexes 
were 3+.  There was full range of motion in the right knee, 
and anterior and posterior drawer signs were negative.  Varus 
and valgus signs were negative.

Attached to the accredited representative's November 1999 
Written Brief Presentation was a memorandum signed by a 
Senior Medical Consultant in support of the claim.  The 
physician indicated that the record was reviewed.  The 
appellant was said to be properly rated for his back 
condition which was a healed fracture of the T12 body.  Spina 
bifida was a congenital abnormality.  The appellant had 
surgery for removal of the meniscus; therefore it was the 
examiner's opinion that evaluation under Diagnostic Code 5257 
for knee impairment with instability or subluxation was 
incorrect.  Diagnostic Code 5259 covered removal of 
symptomatic semilunar cartilage, which is the meniscus and 
was considered the appropriate code. 


Compression Fracture of the Spine at T12

The appellant is in disagreement with the 10 percent 
evaluation assigned for residuals of an old compression 
fracture at T12.

The appellant is currently rated under Diagnostic Code 5295 
for lumbosacral strain which provides that for a severe 
disability; with listing of whole spine to opposite side, 
positive Goldthwait's sign; marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  With characteristic pain on motion, a 10 percent 
rating is warranted.  With slight subjective symptoms only, a 
0 percent rating is warranted.

The Board has also considered evaluating this disability 
other Diagnostic Codes to determine whether a higher 
evaluation could be awarded.  Diagnostic Code 5291 for 
limitation of motion of the dorsal (thoracic) spine provides 
for a 10 percent evaluation for severe or moderate limitation 
of motion and a noncompensable evaluation when limitation of 
motion is slight.  However, the appellant is already rated at 
the maximum level of compensation for limitation of motion, 
therefore this Diagnostic Code does not afford him a higher 
evaluation.  A separate evaluation under this Diagnostic Code 
is not permitted as the rating schedule specifically requires 
the avoidance of "pyramiding" or evaluating the 
manifestations of the same disability under various 
diagnoses, 38 C.F.R. § 4.14 (1999).  Since the criteria for 
Diagnostic Code 5295, lumbosacral strain, includes 
consideration of limitation of motion, evaluating the same 
disability separately under both Diagnostic Code 5295 and 
Diagnostic Code 5291 is prohibited.

Diagnostic Code 5285 for residuals of vertebral fractures 
assigns a 100 percent evaluation with cord involvement, when 
bedridden or requiring long leg braces.  Without cord 
involvement but with abnormal mobility requiring a neck 
brace, a 60 percent evaluation is assigned.  In other cases, 
the disability is rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.

Competent, unrefuted evidence of a compression fracture at 
T12 has been presented, therefore the evidence supports a 10 
percent evaluation for a demonstrable deformity of a 
vertebral body under Diagnostic Code 5285.  The preponderance 
of the evidence is against a higher evaluation under this 
code because there was no cord involvement due to the 
fracture.  A neurological evaluation in January 1989 
specifically indicated that there was no neurological 
involvement due to the fracture at T12.

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5295 for lumbosacral strain.  
The appellant has complained of low back pain since the 
inservice fall in November 1988.  There was full range of 
motion in July 1990.  Range of motion was limited due to pain 
in September 1991, however loss of lateral spine motion was 
not indicated.  In April 1992 he exhibited full flexion and 
could touch the floor, as well as full extension.  Muscle 
spasm has not been identified with extreme forward bending.  
Accordingly, the preponderance of the evidence is against a 
higher evaluation under this Diagnostic Code.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in 
making its determination.  However, the Court has 
specifically limited the applicability of DeLuca to 
limitation of motion and the appellant is already in receipt 
of the maximum evaluation for a limitation in range of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997)

With regard to an increased rating for old compression 
fracture of T12, other than by the additional grant of 10 
percent for demonstrable deformity of a vertebral body, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


Medial Meniscal Tear with Chronic Anterior Cruciate Rupture 
of the Right Knee

The appellant has voiced disagreement with the noncompensable 
evaluation assigned for his right knee disability.  The 
appellant is currently evaluated under Diagnostic Code 5257 
which provides for other impairments of the knee.  For severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is warranted.  For moderate recurrent subluxation or 
lateral instability, a 20 percent rating is warranted.  For 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.

Diagnostic Code 5259 provides for a 10 percent evaluation for 
removal of semilunar cartilage, symptomatic.

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.

Absent X-ray evidence of arthritis, evaluation under the 
rating criteria for arthritis is not appropriate.

The Board agrees that this right knee disability is more 
properly rated under Diagnostic Code 5259 for removal of 
semilunar cartilage.  The appellant underwent partial 
meniscectomy in December 1986 for a medial meniscal tear and 
chronic anterior cruciate rupture in the right knee.  
Postsurgically, he continued to complain of pain on occasion.  
Therefore, a 10 percent evaluation is warranted under this 
Diagnostic Code.  This is the maximum evaluation under this 
code.

The preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 5257 for symptomatology 
involving recurrent subluxation or lateral instability.  The 
joint was stable post-surgically in April 1988, and varus and 
valgus signs were negative in June 1995.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Assignment of a separate rating under the Diagnostic Codes 
involving flexion or extension would violate the prohibition 
against pyramiding since the appellant is evaluated under the 
Diagnostic Code for residual postoperative symptomatology.  
This code refers to "symptomatic" removal of the semilunar 
cartilage.  The symptoms are not specified in the rating 
code.  However, the criteria for evaluating a dislocated 
semilunar cartilage include "locking," which is a form of 
limitation of motion.  Accordingly, limitation of motion is 
contemplated under Diagnostic Code 5259.  However, even if 
the applicable Diagnostic Code did not contemplate limitation 
of motion, there is no evidence of any limitation of motion 
on which a separate evaluation might be assigned.

The preponderance of the evidence is against a separate 
evaluation under Diagnostic Code 7804 for the postsurgical 
scar as a healed scar was noted in June 1988, and there is no 
evidence that it is tender, painful, or repeatedly ulcerated.

The Board has considered the appellant's complaint of pain 
after surgery.  The provisions of 38 C.F.R. § 4.59 (1999) 
further clarifies that it is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The Board concludes that 
the current assignment of a 10 percent evaluation under 
Diagnostic Code 5259 contemplates and compensates the 
appellant's painful right knee joint.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 
in making its determination.  However, the Court of Veteran's 
Appeals has specifically limited the applicability of DeLuca 
to limitation of motion.  See, Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  Accordingly, since there has been full 
range of motion in the knee postsurgically in June 1988, May 
1995, and June 1995, functional impairment equivalent to 
limitation in flexion to 30 degrees or limitation in 
extension to 15 degrees thereby warranting a higher 
evaluation has not been presented.  

With regard to the claim for an increased rating due to 
recurrent subluxation or lateral instability, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert, 
1 Vet. App. at 49.


Service Connection for Spina Bifida Occulta

Service connection for spina bifida occulta was denied in 
August 1995 on the basis that it is a 
congenital/developmental abnormality.

The appellant has contended that there is no medical evidence 
or opinion to support the RO's finding.  He stated that spina 
bifida was not diagnosed at his entry examination and that 
the presumption of soundness was not rebutted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).

Service medical records were reviewed and there is no 
entrance examination of record.  Spina bifida occulta was 
first identified in the lumbar and thoracic spine in service 
in about January 1989 during follow-up evaluation after a 
November 1988 fall and fracture of T12.  In an April 17, 1992 
orthopedic evaluation report, the examiner stated that X-rays 
of the spine had revealed multiple congenital abnormalities 
including an apparent spina bifida at multiple levels.

Under 38 C.F.R. § 3.303(c), VA recognizes that congenital or 
developmental defects are not diseases or injuries within in 
the meaning of applicable legislation.  Contrary to the 
appellant's contention, there is competent medical evidence 
that spina bifida occulta at multiple levels is a congenital 
abnormality in this appellant.  Thus, the Board finds that 
the RO's determination is substantiated.

The Board notes that since the RO's determination in August 
1995, neither the appellant nor his accredited representative 
has submitted a medical opinion to refute the RO's 
determination or the inservice medical determination that 
spina bifida occulta is a congenital abnormality.  The 
appellant and his representative have known since August 1995 
of the basis of the RO's decision and have had a chance to 
submit additional evidence but declined to do so.  See 
Tidwell v. West, No. 96-1778 (U.S. Vet. App. Feb. 13, 1998), 
slip op. at 4-5 (addressing Colvin v. Derwinski, 1 Vet. App 
171 (1991) and Thurber v. Brown, 5 Vet. App. 119 (1993)).  
The appellant is not competent as a lay person to offer 
evidence refuting the inservice medical determination.  Layno 
v. Brown, 6 Vet. App. 465. 469-70 (1994).  In fact, the 
memorandum of a Senior Medical Consultant submitted by the 
appellant's representative specifically concluded that spina 
bifida was a congenital abnormality.

The Board has considered the appellant's contention that he 
was entitled to a presumption of soundness which was not 
rebutted by the evidence of record, thereby warranting 
service connection.  However, spina bifida in this appellant 
is a congenital defect and as such not a disease or injury 
within the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  There is no medical evidence that it is 
not a congenital defect, and the medical evidence on point 
is specifically adverse to the appellant's position.  
Therefore, the regulations regarding the attachment of a 
presumption of soundness are not to be applied to the 
appellant's congenital defect.  In other words, congenital 
or developmental defects may not be service connected 
because they are not diseases or injuries under the law.  
VAOPGCPREC 82-90 (Precedent opinion of the General Counsel 
of VA).

The Board notes that although a congenital or developmental 
defect, such as spina bifida occulta, is not a disease or 
injury within the meaning of legislation applicable to 
service connection, service connection may be granted if 
during military service the defect is subject to superimposed 
disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(1999).  See also VAOPGCPREC 82-90.  However, to the extent 
that there has been superimposed injury as a result of the 
inservice fall, service connection for a compression fracture 
of the spine has been granted as a distinct ratable entity, 
not as aggravation of the congenital defect.  No competent 
evidence has been presented that shows that spina bifida 
occulta results in disability in this appellant.  The 
examiner in April 1989 stated there was no indication that 
spina bifida occulta had ever produced pain or any 
neurological symptoms.  No competent evidence has been 
presented that indicates that an inservice injury aggravated 
the congenital spina bifida occulta.

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

A 10 percent evaluation for a demonstrable deformity of a 
vertebral body (T12), in addition to the 10 percent rating 
for residuals of old compression fracture of T12 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  

A 10 percent evaluation for residuals of a partial medial 
meniscectomy is granted, subject to the controlling 
regulations applicable to the payment of monetary awards. 

Service connection for spina bifida occulta in the lumbar and 
thoracic spine is denied.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



